Title: To George Washington from Lawrence Lewis, 10 January 1799
From: Lewis, Lawrence
To: Washington, George



My dear Uncle
Charles Town Jany 10th 1799

Tis with infinite pleasure I informe you of the daily restoration of my health, and I think I may with certainty say it is perfectly reestablished; this appears from my nearly weighing as much as ever I did in my life.
I reach’d this Country by easy stages, and was fortunate enough to find the Roads equal to my wishes—From appearances the late Frost has not been as severe on this side of the Mountain as in the neighbourhood of Leesburgh, the snow being at least one third deeper there.
Farmers here are quite dishartened and say unless they have plentifull snows they shall make no Wheat, that appearances never were more unfavourable, that the Fly was more numerous this Fall than was ever known in this neighbourhood consequently more destructive—The Farmers seem to apprehend no danger from them in the Spring of the Year, a season which I have always been told they were most injurious—The reason given is, that the Land

being strong and fertile the Wheat is rapid in its growth, and gets the better of any bite or injury they can do it—That in the Fall as soon as the Wheat is up, they eat off the leaves close to the ground, and by that means leave the roots entirely exposed to the Frost, which is very apt to perish during the Winter—Tis said in many places where Wheat was sown, and came up extreamly well, in the course of five or six Weeks, not a blade was to be seen it being entirely destroyed by the Fly—From such fields nothing is expected.
I have this day been to see my Uncle Charles and family; was happy to find his health much better, than it had been represented to me on the Rode up, he has been very unwell ever since the Winter commencd, but at present is as well as his mode of living will admit—my Aunt is in good health; and with my Uncle desires to be remember to you and my Aunt.
As I now flatter myself, no objection as to the state of health can be made to my union with Miss Eleanor on the 22nd of Febry (the day first fixt on by us) that my dear uncle’s concurrenc[e] will not be wanting as to the time proposed and that he will excuse my appearance one Week sooner at Mount Vernon, than the time which was thought necessary for my journey.
I shall leave this Country about the 23d for Culpeper, where I shall be for several days, and hope to be in Fredericksburg the 4⟨th⟩ of Febuary on my way to Mount Vernon.
Excep my dear Uncle, my constant wishe⟨s⟩ for your health and happiness—and I beg to be affectionately rememberd to my Aunt—Your affectionate Nephew

Lawrence Lewis

